Motion Granted and Order filed December 2, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00963-CV
                                   ____________

IN RE ALLSTATE COUNTY MUTUAL INSURANCE COMPANY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              239th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 87242-CV

                                     ORDER

      On November 30, 2016, relator Allstate County Mutual Insurance Company
filed a petition for writ of mandamus in this court. Relator asks this court to order
the Honorable Patrick Sebesta, Judge of the 239th District Court, in Brazoria
County, Texas, to vacate the portion his order dated November 23, 2016, denying
the motion to abate the proceedings on the extra-contractual claims entered in trial
court number 87242-CV, styled Alexa St. Julian v. Allstate County Mutual Insurance
Company, and grant the motion to abate those proceedings.

      Relator has also filed a motion for temporary stay of the proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On November 30, 2016, relator asked this court
to stay discovery of the extra-contractual claims in the trial court, pending a decision
on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER all discovery related to the extra-contractual claims in trial court
cause number 87242-CV, Alexa St. Julian v. Allstate County Mutual Insurance
Company, STAYED until a final decision by this court on relator’s petition for writ
of mandamus, or until further order of this court.

      In addition, the court requests the real party-in-interest to file a response to
the petition for writ of mandamus on or before December 16, 2016. See Tex. R.
App. P. 52.4.

                                               PER CURIAM